UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6086


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUENTIN DAWAN HAYES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00941-RBH-2; 4:13-cv-02832-RBH)


Submitted:   September 24, 2014             Decided: October 2, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quentin Dawan Hayes, Appellant Pro Se.   Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Quentin    Dawan   Hayes          seeks    to    appeal   the   district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion.

This appeal is before us following our limited remand to the

district court for a determination of the date on which Hayes

delivered the notice of appeal to prison officials for mailing.

We   dismiss   the     appeal   for   lack       of    jurisdiction       because    the

notice of appeal was not timely filed.

             When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he

timely    filing   of   a   notice    of       appeal    in   a   civil    case     is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

             The district court’s order was entered on the docket

on October 31, 2013.        The notice of appeal was filed on January

7, 2014. *   Because Hayes failed to file a timely notice of appeal

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                           2
or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3